Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 10-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Allen (US 11,134,013 B1)

As per claim 1, Allen teaches A scheduling server for scheduling resource reservation in a cloud-based communication system, the scheduling server comprising: 
an electronic processor configured to monitor events outside of the cloud-based communication system to determine an occurrence of an incident; (Allen [col 9, lines 36-50] In some cases, the workload manager 252 and resource manager 254 can provision external resources, such as cloud resources, for overflow traffic and process the overflow traffic through the external resources provisioned. For example, as further described below, certain conditions, such as backlogs, policy violations, and/or scarcity of resources, can trigger bursting onto a cloud (e.g., cloud 202) in order to process some of the submitted or queued jobs or workloads based on resources provisioned from the cloud. The workload manager 252 and resource manager 254 can coordinate with one or more of the clouds 202-210 and/or a —multi-cloud bursting service (e.g., multi-cloud bursting service 340A and/or 340B shown in FIG. 3) to provision cloud resources for certain jobs or workloads. [col 15, lines 55-63] The management services 250 can monitor the cloud bursting parameters and triggers 402, the workload queue 258, incoming requests, and the resources at the on-premises site 212 to detect when triggering condition(s) are met for generating and sending the cloud bursting request 404. When the triggering condition(s) are met, the cloud bursting request 404 can be generated and transmitted to multi-cloud bursting service 340A to initiate a cloud bursting process as further described below)
determine cloud computing resources to be allocated to consuming communication devices assigned to respond to the incident; (Allen [col 9, lines 64-67 and col 10, lines 1-10] Multi-cloud bursting service 340A receives requests from clients 312, 314, 316 and 318. Clients 312, 314, 316 and 318 can be users or entities (e.g., cloud consumers) with processing needs, resource needs, overflow requests, etc. Multi-cloud bursting service 340A can poll one or more of the clouds 202-210 to identify respective capabilities and characteristics, including any type of parameter (e.g., location, performance, cost, availability, latency, data or workload processing patterns, etc.) associated with the respective clouds 202-210. Examples of different capabilities or characteristics may include resource types, resource quantities, resource costs (e.g., per unit of compute resource, per request or job, per resource reservation time, per subscription, per amount of data, per requirement, etc.)
reserve the cloud computing resources such that the cloud computing resources are available to the consuming communication devices for responding to the incident.  (Allen [col 16, lines 42-51] For example, the bursting parameters and triggers 402 can include parameters for provisioning nodes from one or more clouds (202-210), such as a reservation period (e.g., day, month, quarter, year, etc.), a type and/or number of resources (e.g., nodes) that should be provisioned, cost requirements, SLA requirements, QoS requirements, performance requirements, security requirements, reliability requirements, environment requirements, preferences, priorities, a budget for bursting, policies, etc. and [col 26, lines 21-35] For example, a cloud bursting request for reserving or allocating cloud resources for a job can be generated in response to a trigger specifying that such request is to be issued when a backlog reaches a threshold (e.g., x number of backlog jobs), when a workload queue (e.g., 258) reaches a threshold size, when a capacity at the local compute environment or a number of active or available resources reaches a threshold, when a policy violation is detected (e.g., QoS violation, SLA violation, performance requirement, security requirement, reliability requirement, etc.), when a limit is reached (e.g., a maximum latency, a maximum acceptable job processing or completion time, a maximum average performance degradation, etc.), when a spike is encountered, when an error or failure is encountered, when a capacity is deemed insufficient, etc)

As per claim 2, Allen teaches the reserved cloud computing resources are guaranteed resources for virtualized instances. (Allen [col 7, lines 26-44] The clouds 202-210 can include various layers such as, without limitation, a service and/or resource orchestration layer which provides management, monitoring, and scheduling of resources (e.g., compute, storage, and network resources) into consumable services by cloud consumers; a physical resources layer (e.g., physical infrastructure) which can include computing, storage, and network resources; a user layer which can provide user or administrator functions; an access layer which can provide endpoint and/or inter-cloud functions; a management layer which can provide operational management, performance functions, and security functions; and a pooling and virtualization layer which can turn physical resources into virtual resources (e.g., virtual machines, software containers, virtual storage, virtual networks, virtual devices, etc.). Software and platform assets in the clouds 202-210 can include the runtime environments, applications, and software assets used to orchestrate and provide cloud services)

As per claim 8, Allen teaches the consuming communication devices belong to a plurality of enterprises tasked with responding to the incident. (Allen [col 9, lines 64-67] Multi-cloud bursting service 340A receives requests from clients 312, 314, 316 and 318. Clients 312, 314, 316 and 318 can be users or entities (e.g., cloud consumers) with processing needs, resource needs, overflow requests).

As to claims 3, 11 and 12, they are rejected based on the same reason as claim 2.
As to claim 10, it is rejected based on the same reason as claim 1.
As to claim 17, it is rejected based on the same reason as claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 11,134,013 B1) in view of Dey (US 2021/0152488 A1).

            As per claim 4, Allen does not teach wherein the electronic processor is further configured to detect a change in the incident resulting in a reduction of the cloud computing resources for the incident; determine an amount of excess cloud computing resources reserved for the incident; and release reservation of the amount of excess cloud computing resources for the incident.
           However, Dey teaches wherein the electronic processor is further configured to detect a change in the incident resulting in a reduction of the cloud computing resources for the incident; determine an amount of excess cloud computing resources reserved for the incident; and release reservation of the amount of excess cloud computing resources for the incident. (Dey [0065] In some embodiments, OCS node 202 may use usage information received from Diameter client 300 (e.g., in a CCR-T) for billing, auditing, and/or other purposes. For example, OCS node 202 may use usage information associated with a subscriber to determine an amount of reserved resources to release. In this example, OCS node 202 may determine that a significant portion of a resource quota was not consumed based on the usage information received from Diameter client 300 and, as such, OCS node 202 may release these resources or a portion thereof by sending a reservation release to OCS node 204.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dey with the system of Allen to release reservation. One having ordinary skill in the art would have been motivated to use Dey into the system of Allen for the purpose of sharing quota of resources (Dey paragraph 01). 

As to claim 13, it is rejected based on the same reason as claim 4.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 11,134,013 B1) in view of Sivasubramanian (US 2018/0240163 A1).

As per claim 5, Allen does not teach detect a change in the incident resulting in an increase of the cloud computing resources for the incident; determine an amount of additional cloud computing resources to be allocated for the incident; and reserve the amount of additional cloud computing resources for the incident.
However, Sivasubramanian teaches detect a change in the incident resulting in an increase of the cloud computing resources for the incident; determine an amount of additional cloud computing resources to be allocated for the incident; and reserve the amount of additional cloud computing resources for the incident. (Sivasubramanian Fig 1 Block 120 (Amount of a resource needed to service the request exceeds capacity reserved for client?) and [0022] As illustrated in FIG. 1, if the amount of the resource needed to service the request exceeds the capacity reserved for the client (or a remaining portion thereof), the method may include determining whether there is sufficient burst resource capacity available to perform the requested service for this client, as in 130. For example, the method may include determining if the client has requested access to burst capacity, whether there is enough burst capacity available to service the request and/or whether the client is willing to pay for the required burst capacity at its current price. In some embodiments, if there is sufficient burst resource capacity available for use on behalf of this client to perform the requested service, the method may again include granting the request, as in 150. In this case, granting the request may in some embodiments include allocating the amount of the resource needed to perform the requested service from available pooled resources (e.g., resources that are available to satisfy bursts of requests that exceed reserved capacity), rather than from within the client's reserved capacity.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sivasubramanian with the system of Allen to obtain additional resources for he reservation. One having ordinary skill in the art would have been motivated to use Sivasubramanian into the system of Allen for the purpose of reserving resources for client bursts (Sivasubramanian paragraph 16).

As to claim 14, it is rejected based on the same reason as claim 5.

Claims 6,7,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 11,134,013 B1) in view of Li (US 2020/0136978 A1).

As per claim 6, Allen teaches identify a target location at which a portion of the cloud computing resources will be consumed by a first consuming communication device of the consuming communication devices, the portion of the cloud computing resources used by the first consuming communication device during the incident; (Allen [col 9, lines 63-67 and col 10, lines 1-10] Multi-cloud bursting service 340A receives requests from clients 312, 314, 316 and 318. Clients 312, 314, 316 and 318 can be users or entities (e.g., cloud consumers) with processing needs, resource needs, overflow requests, etc. Multi-cloud bursting service 340A can poll one or more of the clouds 202-210 to identify respective capabilities and characteristics, including any type of parameter (e.g., location, performance, cost, availability, latency, data or workload processing patterns, etc.) associated with the respective clouds 202-210. Examples of different capabilities or characteristics may include resource types, resource quantities, resource costs (e.g., per unit of compute resource, per request or job, per resource reservation time, per subscription, per amount of data, per requirement, etc)
Allen does not teach estimate a time-of-arrival (TOA) of the first consuming communication device at the target location.
However, Li teaches estimate a time-of-arrival (TOA) of the first consuming communication device at the target location; (Li [0071] Process 700 may further include receiving the predicted MEC route information with the service requirements (block 715) and reserving MEC resources (block 720). For example, MEC cluster 135-2 may receive the predicted MEC route information from MEC cluster 135-1. MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application)
reserve the portion of the cloud computing resources based on the TOA such that the portion of the cloud computing resources are available to the first consuming communication device at the TOA. (Li [0034] In response to predicted route request 306, MEC 135-2 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-2. Similarly, MEC 135-4 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-4. [0059] Resource scheduler 530 may reserve resources for use by end device 180. For example, based on the predicted MEC route, resource scheduler 530 may reserve specific resources (e.g., CPU/GPU, bandwidth, etc.) for a predicted time window.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Li with the system of Allen to reserve resources based on TOA. One having ordinary skill in the art would have been motivated to use Li into the system of Allen for the purpose of predicting device location for acquiring edge resources (Li paragraph 16). 

As per claim 7, Li teaches determining a current location of the first consuming communication device, and wherein the TOA is estimated using the current location of the first consuming communication device and the target location. (Li [0032] Assume, after establishing a connection with a wireless station, that end device 180 connects to a first (e.g., default) MEC cluster 135-1 [current location] and requests the MEC prediction service. Referring to FIG. 3A, end device 180 may provide a travel plan 302 to MEC 130-1. Travel plan 302 may include, for example, geographic travel path information for end device 180, such as driving directions, a flight plan, a known commuting pattern, a train schedule to a destination, etc. (0033] Prediction orchestrator 140 executing on MEC cluster 135-1 may calculate 304 predicted route 210 for end device 180 based on travel plan 302 and the physical location of cells/MECs 135. In one implementation, predicted route 210 may include a full beginning-to-end route.)

As to claim 15, it is rejected based on the same reason as claim 6.
As to claim 16, it is rejected based on the same reason as claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 11,134,013 B1) in view of Li2 (US 2014/0329539 A1) in further view of Ward (US 2015/0271092 A1).

As per claim 9, Allen does not teach detect a change in a location of the incident from a first location to a second location and determine a number of the consuming communication devices moving from the first location to the second location based on the change in the location release a first amount of cloud computing resources at the first location corresponding to the number of the consuming communication devices; and reserve the first amount of cloud computing resources at the second location corresponding to the number of the consuming communication devices.
However, Li2 teaches detect a change in a location of the incident from a first location to a second location; determine a number of the consuming communication devices moving from the first location to the second location based on the change in the location (Li2 [0068] According to illustrative embodiments of the present invention, if the mobile device detects a change of the total number of the neighboring mobile devices (for example, the number of received location messages changes within a reasonable period of time), the method S20 may for example further include: in response to the change of total number of neighboring mobile devices, receiving a signal from the satellite and calculating the location of the mobile device at this time (i.e., the time when the total number of neighboring mobile devices changes); and sending the location of the mobile device at this time to the neighboring mobile devices. The advantage of this operation is that when the number of the neighboring mobile devices changes, each mobile device should contribute to its neighboring mobile devices in calculating the location, i.e., sharing the accurate location calculated by itself at the current time with its neighboring mobile devices, thereby enhancing the accuracy of determining the location.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Li2with the system of Allen to detect a change in location. One having ordinary skill in the art would have been motivated to use Li2 into the system of Allen for the purpose of providing highly accurate locations of a mobile device (Li2 paragraph 03). 

Allen and Li2 do not teach release a first amount of cloud computing resources at the first location corresponding to the number of the consuming communication devices; and reserve the first amount of cloud computing resources at the second location corresponding to the number of the consuming communication devices.
However, Ward teaches release a first amount of cloud computing resources at the first location corresponding to the number of the consuming communication devices; and reserve the first amount of cloud computing resources at the second location corresponding to the number of the consuming communication devices. (Ward [0061] The resource manager 180 may transfer reservations based on a variety of factors in different implementations, including some of the same kinds of reasons that were used to select reservation locations for flexible-location reservations. For example, if the current and/or anticipated future resource usage levels at the current reservation location are high or trending higher, the resource manager 180 may wish to transfer the reservation to a less busy location. Similarly, in some cases it may be advisable to transfer the reservation to a location where the client to whom the reservation belongs already has other resources running or reserved. To transfer a reservation from location A to location B, the resource manager may in one embodiment identify a slot 111 for the same size and type of capacity at location B, designate it as a slot reserved for the client, and then release the original slot at location A. To launch a resource such as a compute instance, the instance may be booted up with a desired machine image or boot image specified by the client. In some embodiments the decision to transfer a reservation may be made independently of the times at which activation requests are received, while in other embodiments transfer decisions may be triggered by activation requests).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ward with the system of Allen and Li2 to release or acquire resources based on location. One having ordinary skill in the art would have been motivated to use Ward into the system of Allen and Li2 for the purpose of matching resources to client needs as efficiently as possible. (Ward paragraph 04) 

As to claim 18, it is rejected based on the same reason as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20080008090 A1 – discloses a network cluster is provided herein having a plurality of cluster members. In order to control the admission of client requests sent to the cluster, one member of the cluster is elected "reservation coordinator." The reservation coordinator runs a reservation algorithm for controlling the distribution of rate capacity across members of the cluster. For example, each member of the cluster may reserve some amount of rate from the coordinator to allow for passing of client requests. To ensure that each member is provided with the appropriate rate capacity, each member of the cluster runs an estimation algorithm to determine whether or not additional rate capacity should be reserved from the reservation coordinator, or released back into the cluster for redistribution. The estimation algorithm is run in real-time and allows the admission control algorithm to adapt to changes in rate distribution.

US 20210311805 A1 – discloses a resource reservation management apparatus 10 includes: a storage unit that stores a resource capacity and resource reservation information of a computing machine; a reservation notification unit 11 that receives, from a user terminal, reservation request information including an operating requested time period, an operating time, and a requested specification as a reservation of a master lease; a scheduling unit 12 that creates slave leases by splitting the operating time of the master lease in accordance with times corresponding to available resources indicated in the resource reservation information and sets the slave leases in the resource reservation information; a reservation management unit that detects occurrence of predetermined events including stop, shift, restart, and deletion of the created instances by referring to the resource reservation information; and an instance management unit 15 that transmits instruction information in accordance with an instance creation instruction and the detected predetermined events to the computing machine 15.

US 20190327179 A1 – discloses A remote network management platform may include a database containing records relating to units of reserved and on-demand computing resources provided by a third-party network and a processor disposed within a computational instance. The processor may be configured to obtain utilization reports regarding the managed network from the third-party network and calculate, for each hour-of-day across one or more days of usage, respective hourly average units of utilization, by the managed network, of the reserved and on-demand computing resources. The processor may also calculate output values respectively associated with different combinations of the reserved and on-demand computing resources that jointly satisfy the hourly average units of utilization and select an allocation of the reserved computing resources that is within a threshold of a minimum output value of the output values. The processor may further change the number of allocated units to be the selected allocation of reserved computing resources.

US 20150067171 A1 – discloses a computer-implemented cloud service brokering system that provides a cloud service brokering service 1) registering a plurality of cloud services with the cloud service brokering service, the plurality of cloud services provided by a plurality of cloud service providers and configured to provide distinct sets of cloud computing resources as a service, 2) receiving, from a customer of the cloud service brokering service, cloud service request information, 3) selecting, based on the cloud service request information, a cloud computing resource from the distinct sets of cloud computing resources provided by the plurality of cloud services registered with the cloud service brokering service, and 4) allocating the selected cloud computing resource for use by the customer. In certain examples, the allocating may be supported by the system configuring a customer network to support implicit and/or explicit transport requirements. Corresponding systems and methods are also described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196